DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 refers to “a perforated fluid transfer channel” in lines 1-2.  The specification refers to a fluid transfer channel (3000) shown in Fig. 5A in an end view.  The channel had never originally been referred to as “perforated.”
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said drum" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends from claim 16 but may have been intended to depend from claim 18 or 19 which would properly support “said drum.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 22-24 and 26-27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huang (EP 2241485) (Huang ‘485).
Huang ‘485 discloses a fluid container (tank A or B) comprising: a plurality of assemblies (see Abstract, last sentence: a lot of unit bodies (1) are filled orderly in the inner chamber) disposed therein; each of said plurality of assemblies [Fig. 2 and 18 are representative of a unit body (1) made of multiple layers of foil sheet material (see Fig. 14) each sheet having multiple slits or bonding points 601 which become an expanded foil sheet (see Fig. 17) and these layers are rolled into a coil to form the unit body as shown in Fig. 2 and 18] comprising a plurality of base modules (each individual sheet of the multi-layered construction) disposed along a longitudinal axis (longitudinal central axis of unit body as represented by a vertical axis in Fig. 2 and 18); and each of said plurality of base modules formed of mesh (expanded foil sheet).
Re claim 17, the construction of each assembly (unit body 1) has a perforated fluid transfer channel therein because each individual expanded foil sheet is a perforated fluid transfer channel and stating that the fluid container further comprises a perforated fluid transfer channel disposed within said plurality of assemblies adds no new structure.
Re claim 22, the “filled orderly” instruction would be interpreted as an orderly filling or stacking of the unit bodies as with each longitudinal, central axis aligned vertically with the normal gravitational vector of the fluid container.  Re claim 23, the assemblies would be vertically aligned substantially parallel to direction of gravity.
Re claim 24, each assembly comprises a cylindrical configuration.
Re claim 26, the mobile fuel station 6000 is regarded as a tank as shown by Fig. 7.  “Mobile” describes “fuel,” as a fuel for a mobile apparatus such as a car, truck or ship.  “Fuel” describes “station,” such as a station for automobile fuel.  The configurations shown in Fig. 1, 19-21 are regarded as mobile, fuel stations as these stations are movable by dragging the skid 400 (the skid is interpreted as adding mobility) or can be mounted to a truck, ship, barge or other movable/floatable platform.  See paragraph [39] which discusses ground mounting and vehicle mounting.
Re claim 27, the two different diameters can be associated with the different diameters within a coil of each assembly (unit body 1) an inner coil pass has a smaller diameter than every coil pass situated outwardly thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 22-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stergioulas (US 2018/0318908) in view of Huang ‘485.
Note domestic priority to 3 May 2017 for Stergioulas.
Stergioulas discloses a 55 gallon fuel drum type of fuel container 106 with one assembly (mesh roll 104) positioned therein as shown in Fig. 7.  Stergioulas fails to disclose a plurality of assemblies.  Huang ‘485 teaches the plurality of assemblies.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add multiple, smaller assemblies in place of one large assembly as the teachings of Huang ‘485 allow for the piecemeal replacement of assemblies without the need to replace the entire internal structure, multiple assemblies allow for other internal structures, compartments and spaces to be provided and for an internal compartment to be fitted with assemblies in an efficient manner such that the unoccupied portions within that compartment are minimized.
Re claim 22, the “filled orderly” instruction would be interpreted as an orderly filling or stacking of the unit bodies as with each longitudinal, central axis aligned vertically with the normal gravitational vector of the fluid container.  Re claim 23, the assemblies would be vertically aligned substantially parallel to direction of gravity.  Note the vertical orientation of Stergioulas’ mesh roll 104.

Claim(s) 16-17 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 2004/0188435) (Fenton ‘435) in view of Huang ‘485.
Fenton discloses a propane tank as shown in Fig. 4 and 5 with a plurality of assemblies (the aluminum mesh inserts 26) disposed therein.  Fenton fails to disclose that each of the assemblies comprises a plurality of base modules.  Huang ‘485 teaches the plurality of assemblies with each of the assemblies comprising a plurality of base modules.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to (1) modify the construction of the assemblies to each have a plurality of base modules as this modular construction would allow more perforations for each assembly and allow for portions of one assembly to be easily replaceable by replacing less than all of the sheets/layers of an assembly.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘485 in view of Huang (2010/0233502) (Huang ‘502) and Belton (US 2011/0177371).
Huang ‘485 discloses said mesh being formed of expanded foil sheet but not the material of 5052 aluminum alloy or the thickness.  Huang ‘502 teaches similar mesh of aluminum alloy foil (see paragraph [83], lines 2-10) and the thickness of 0.02 – 0.2 mm [20-200 microns] (see paragraph [83], lines 13-14).  Belton teaches 5052 aluminum alloy perforated sheets for elements 402, 404, 406, 408 (see Fig. 4 and paragraph [40]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material to be 5052 aluminum alloy as a readily available, strong, bendable and lightweight material, especially when perforated.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thickness of the sheet to be approximately 45 microns as this is within the recognized range of 20-200 microns thickness taught by Huang ‘502 for optimum performance in being bendable and strong enough for a fuel tank without using an excessive amount of material of greater thickness which wastes material, adds cost and adds weight, unnecessarily.

Allowable Subject Matter
Claims 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733